Case 4:09-cr-00043-SPF Document 688 Filed in USDC ND/OK on 04/21/20 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                    )
                                              )
                   Plaintiff,                 )
                                              )
 -vs-                                         )     Case No. 09-cr-0043-SPF
                                              )
 LINDSEY KENT SPRINGER,                       )
                                              )
                   Defendant.                 )

                                         ORDER
                                (re motion at doc. no. 686)

        In addition to whatever other issues the government intends to address in its
response brief, the government’s brief shall address the impact, if any, of the
pending appeal (regarding Mr. Springer’s earlier motion for compassionate release)
on this court’s jurisdiction to determine the current motion for compassionate
release brought under 18 U.S.C. § 3582(c)(1)(A)(i) (doc. no. 686).
        In light of this additional issue, the schedule is MODIFIED, as follows. The
government is DIRECTED to respond to Mr. Springer’s motion for compassionate
release within fourteen days of the date of this order. (If it should become necessary
for the government to obtain an extension of the response date in order to obtain
reliable information from the staff of the Federal Transfer Center, the court will
entertain a motion to that effect.) Any reply brief Mr. Springer wishes to file
SHALL be filed within fourteen days of the government’s response brief.
        IT IS SO ORDERED this 21st day of April, 2020.




09-0043p161.docx
